NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition is not
              citable as precedent. It is a public record.

United States Court of Appeals for the Federal Circuit

                                         04-5109


                                 DONALD J. STRABLE,

                                                 Appellant,

                                            v.

                                   UNITED STATES,

                                                 Appellee.

                            __________________________

                             DECIDED: December 7, 2004
                            __________________________


Before LOURIE, Circuit Judge, ARCHER, Senior Circuit Judge, and PROST, Circuit
Judge.

PER CURIAM.

                                       DECISION

       Donald J. Strable appeals from the decision of the Court of Federal Claims

dismissing his complaint for lack of subject matter jurisdiction. Strable v. United States,

No. 03-2831C (Fed. Cl. May 20, 2004). We affirm.

                                     BACKGROUND

       Mr. Strable applied for Supplemental Security Income benefits under Title XVI of

the Social Security Act in August 2000. An Administrative Law Judge (“ALJ”) denied the

application, finding that Strable had an income level that exceeded the maximum federal
benefit rate for eligibility. Strable filed a request for review of the ALJ’s decision, which

the Social Security Administration Appeals Council denied in March 2003. He next

sought relief in the United States District Court for the District of South Carolina. In

September 2003, United States Magistrate Judge William Catoe determined that the

ALJ’s decision was supported by substantial evidence and upheld that decision. Strable

then filed a motion to replace the magistrate judge, alleging bias. Magistrate Judge

Catoe denied the motion as unsubstantiated.

       In December 2003, Strable filed a complaint in the United States Court of Federal

Claims, arguing that the district court’s decision should be overturned. The government

filed a motion to dismiss for lack of subject matter jurisdiction. The court determined

that it lacked jurisdiction over Strable’s underlying claim for Social Security benefits and

granted the government’s motion.         Strable timely appealed to this court; we have

jurisdiction pursuant to 28 U.S.C. § 1295(a)(3).

                                        DISCUSSION

       We review legal determinations de novo, including the dismissal of a complaint

by the Court of Federal Claims for lack of subject matter jurisdiction. Venture Coal

Sales Co. v. United States, 370 F.3d 1102, 1104 (Fed. Cir. 2004).

       On appeal, Strable argues that the Court of Federal Claims erred by dismissing

his case for lack of jurisdiction. Ultimately, it appears that he is seeking increased

Social Security benefits. However, 42 U.S.C. § 405(g) provides that an action seeking

review of a final decision by the Commissioner of Social Security “shall be brought in

the district court of the United States for the judicial district in which the plaintiff resides,




04-5109                                     2
or has his principal place of business . . . .” Strable seems to have taken that action and

cannot continue to litigate in the Court of Federal Claims.

       Courts have consistently held that jurisdiction over Social Security cases resides

exclusively in the federal district courts, not the Court of Federal Claims. Weinberger v.

Salfi, 422 U.S. 749, 756-767 (1975); Marcus v. United States, 909 F.2d 1470, 1471

(Fed. Cir. 1990). The Court of Federal Claims was thus correct to conclude that it

lacked jurisdiction to consider either the administrative determinations or the federal

district court’s decision. Strable’s allegations that the federal magistrate judge violated

his Constitutional rights do not confer jurisdiction upon the Court of Federal Claims.

Furthermore, Strable’s arguments regarding alleged treaty violations are not persuasive

and do not alter the operation of § 405(g) limiting jurisdiction over Social Security cases

to the federal district courts. We therefore conclude that the court properly dismissed

the complaint for lack of subject matter jurisdiction, and we accordingly affirm.




04-5109                                  3